Exhibit 10.5

AMENDED AND RESTATED

BROADWIND ENERGY, INC.

 

2015 EQUITY INCENTIVE PLAN

 

PERFORMANCE AWARD NOTICE

 

[[FIRSTNAME]] [[LASTNAME]]

 

You have been awarded a Performance Award with respect to shares of Common Stock
of Broadwind Energy, Inc., a Delaware corporation (the “Company”), pursuant to
the terms of the Amended and Restated Broadwind Energy, Inc. 2015 Equity
Incentive Plan (the “Plan”) and the Performance Award Agreement attached hereto
(together with this Award Notice, the “Agreement”).  Capitalized terms not
defined herein have the meanings specified in the Plan or the Agreement, as
applicable. 

 

Award:Upon and subject to the terms and conditions of the Plan and the
Agreement, you have been awarded a Performance Award with respect to the target
number of shares of Common Stock set forth below.  The actual number of shares
awarded may range from 0% to 200% of the target number. All or part of the
Performance Award may be settled in cash at the discretion of the Committee.

 

Target Number of Shares:[[TARGETSHARES]]

 

Grant Date:[[GRANTDATE]] 

 

Performance Period:January 1, 2019 through December 31, 2021.

 

Vesting Date:Except as otherwise provided in the Plan, the Agreement or any
other agreement between you and the Company, and subject to achievement of the
Performance Measures as set forth in the Agreement, the Performance Award shall
vest on December 31, 2021 (the “Vesting Date”), provided you remain continuously
employed by the Company through the Vesting Date.

 

BROADWIND ENERGY, INC.

 

By:/s/ STEPHANIE K. KUSHNER

Name: Stephanie K. Kushner

Title:   President & Chief Executive Officer

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



Acknowledgment, Acceptance and Agreement:

 

By electronically accepting this Award Notice, I hereby acknowledge receipt of
the Agreement and the Plan, accept the Award granted to me and agree to be bound
by the terms and conditions of this Award Notice, the Agreement and the Plan.

 

This document constitutes part of the prospectus covering securities

that have been registered under the Securities Act of 1933, as amended.

 

AMENDED AND RESTATED

BROADWIND ENERGY, INC.

 

2015 EQUITY INCENTIVE PLAN

 

PERFORMANCE AWARD AGREEMENT

 

Broadwind Energy, Inc., a Delaware corporation (the “Company”), hereby grants to
the individual (the “Participant”) named in the award notice attached hereto
(the “Award Notice”), as of the grant date set forth in the Award Notice (the
“Grant Date”), pursuant to the terms and conditions of the Amended and Restated
Broadwind Energy, Inc. 2015 Equity Incentive Plan (the “Plan”), a Performance
Award (the “Award”) with respect to the number of shares of Common Stock set
forth in the Award Notice, upon and subject to the restrictions, terms and
conditions set forth in the Award Notice, the Plan and this agreement (the
“Agreement”). Capitalized terms not defined herein have the meanings specified
in the Plan.

 

1.



Award Subject to Acceptance of Agreement.  The Award shall be null and void
unless the Participant electronically accepts the Award Notice and this
Agreement within the Participant’s stock plan account with the Company’s stock
plan administrator according to the procedures then in effect. 

 

2.



Rights as a Stockholder.  The Participant shall not be entitled to any
privileges of ownership with respect to the shares of Common Stock subject to
the Award unless and until, and only to the extent, such shares are issued to
Participant and Participant becomes a stockholder of record with respect to such
shares.

 

3.



Details of Award.  The Award entitles the Participant to receive a whole number
of shares of Common Stock (or, in the Committee’s discretion, cash equal to the
Fair Market Value of the shares as determined at settlement as provided in
Section 5 below) equal to a percentage of the number of Restricted Stock Units
awarded, from zero to 200%, based on the Company’s performance against the
Performance Measures set forth and as calculated in Appendix A attached
hereto.  Calculations of performance versus target, threshold and maximum values
as set forth in Appendix A shall be made by the Committee in accordance with the
terms of this Agreement and the Plan and are final and binding.  The number of
shares of Common Stock determined by the Committee based on the Company’s
performance against the Performance Measures shall be distributable as provided
in Section 5 below, but only to the extent the Participant’s right to such
shares is vested under Section 4 below.

 

 





--------------------------------------------------------------------------------

 



4.



Vesting. 

 

4.1.



Service-Based Vesting Condition.  Except as otherwise provided in this Article
4, the Award and the right to receive the number of shares of Common Stock
determined under Section 3 above (or cash as provided in Section 5 below) shall
vest on the Vesting Date specified in the Award Notice, provided the Participant
remains employed by the Company or its Affiliate through the Vesting Date.  For
the avoidance of doubt, if the Company fails to achieve a Performance Measure at
the threshold level, Participant shall not be entitled to receive any payment
with respect to the Performance Measure.

 

4.2.



Acceleration of Vesting. 

 

4.2.1.



Termination as a Result of Participant’s Death or Disability.  If the
Participant’s employment with the Company terminates prior to the end of the
Performance Period specified in the Award Notice by reason of death or
termination by the Company due to Disability, then the Participant shall be
entitled to a prorated Award based on the number of shares of Common Stock the
Participant would have received at the end of the Performance Period based on
the actual performance of the Company during the Performance Period multiplied
by a fraction, the numerator of which shall equal the number of days the
Participant was employed by the Company during the period beginning on the
January 1, [2019] and ending on the date on which the Participant’s employment
with the Company terminates and the denominator of which shall equal the total
number of days in the Performance Period. 

 

4.2.2.



Termination for any Reason other than Death or Disability.  Except as provided
in Subsection 4.2.3, if the Participant’s employment with the Company terminates
prior to the end of the Performance Period for any reason other than the
Participant’s death or Disability, then the Award shall be immediately forfeited
by the Participant and cancelled by the Company.

 

4.2.3.



Change in Control.  Notwithstanding anything in the Plan or this Agreement to
the contrary, if, upon or within one year following a Change in Control (as
defined in the Plan) and prior to the end of the Performance Period, the Company
or a succeeding entity terminates the Participant’s employment for any reason
other than for Cause, then the Performance Period shall lapse and the Award
shall become fully vested and payable at the target level and shall be subject
to Section 5.8 of the Plan;



--------------------------------------------------------------------------------

 



provided,  however, if the termination of employment occurs following the
completion of the Performance Period and the Award payout level exceeds the
target payout level based on actual performance through the Performance Period,
then the Award shall be settled at such higher payout level. 

 

 

4.2.4.



Disability.  For purposes of the Award, “Disability” shall have the meaning set
forth in the employment agreement, if any, between the Participant and the
Company, provided that if the Participant is not a party to an employment
agreement that contains such definition, then “Disability” shall mean the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

 

4.2.5.



Cause.  For purposes of the Award, “Cause” shall have the meaning set forth in
the employment agreement, if any, between the Participant and the Company,
provided that if the Participant is not a party to an employment agreement that
contains such definition, then “Cause” shall mean (i) embezzlement,
misappropriation, theft or other criminal conduct, of which the Participant is
convicted, related to the property and assets of the Company, (ii) the
Participant’s conviction of a felony or (iii) the Participant’s willful refusal
to perform or substantial disregard of the Participant’s duties as assigned to
the Participant by the Company, as determined by the Company in its sole and
absolute discretion.

 

5.



Settlement of Award.  Subject to Article 7 below, as soon as practicable (but
not later than 75 days) after the end of the Performance Period, the Company
shall issue or transfer to the Participant (or such other person as is
acceptable to the Company and designated in writing by the Participant) the
number of shares of Common Stock payable with respect to vested Restricted Stock
Units; provided, however, the Committee may in its discretion settle all or part
of the Award by paying to the Participant a cash amount equal to the Fair Market
Value of the shares determined at the settlement date instead of issuing or
transferring such shares to the Participant.  Notwithstanding the foregoing, if
it is impracticable to settle the Award by such date (e.g., due to the
unavailability of audited financial statements or a Form S-8 registration
statement for the shares), then the Company may delay settlement until it
becomes administratively practicable to do so later that same calendar
year.  The Company may effect the issuance or transfer of shares of Common Stock
pursuant to this Award either by the delivery of one or more stock certificates
to the Participant or by making an appropriate entry on the books of the Company
or the transfer agent of the Company.  Except as otherwise provided in Section
7.1, the Company shall pay



--------------------------------------------------------------------------------

 



all original issue or transfer taxes and all fees and expenses incident to such
delivery or issuance.  Prior to the settlement of the Award, the Participant
shall have no direct or secured claim in any specific assets of the Company or
in such shares of Common Stock, and will have the status of a general unsecured
creditor of the Company. 

 

6.



Transfer Restrictions and Investment Representation. 

 

 

6.1.



Nontransferability of Award.  The Award may not be transferred by the
Participant other than by will or the laws of descent and distribution or
pursuant to the designation of one or more beneficiaries on the form prescribed
by the Company.  Except to the extent permitted by the foregoing sentence, the
Award may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process.  Upon any attempt to so
sell, transfer, assign, pledge, hypothecate, encumber or otherwise dispose of
the Award, the Award and all rights hereunder shall immediately become null and
void.

 

6.2.



Investment Representation.  The Participant hereby represents and covenants that
(a) any share of Common Stock acquired upon the vesting of the Award will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such acquisition has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Participant shall submit a
written statement, in form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of vesting of the Award
with respect to any shares of Common Stock hereunder or (y) is true and correct
as of the date of any sale of any such share, as applicable.  As a further
condition precedent to the issuance or transfer to the Participant of any shares
of Common Stock subject to the Award, the Participant shall comply with all
regulations and requirements of any regulatory authority having control of or
supervision over the issuance or transfer of the shares and, in connection
therewith, shall execute any documents which the Board shall in its sole
discretion deem necessary or advisable.

 

7.Additional Terms and Conditions of Award.

 

7.1.Withholding Taxes.   

 





--------------------------------------------------------------------------------

 



(a)



As a condition precedent to the issuance or transfer of any shares of Common
Stock distributable upon the vesting of the Award, the Participant shall, upon
request by the Company, pay to the Company such amount as the Company may be
required under all applicable federal, state, local or other laws or regulations
to withhold (or such greater amount as is permissible under applicable tax,
legal, accounting and other guidance) and pay over as income or other
withholding taxes (the “Tax Payments”) with respect to the issuance or transfer
of such shares of Common Stock.  If the Participant shall fail to advance the
Tax Payments after request by the Company, the Company may, in its discretion,
deduct any Tax Payments from any amount then or thereafter payable by the
Company to the Participant.

 

(b)



The Participant may elect to satisfy his or her obligation to advance the Tax
Payments by any of the following means:  (1) a check or cash payment to the
Company, (2) delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of previously owned whole shares of
Common Stock having an aggregate Fair Market Value, determined as of the date on
which such withholding obligation arises (the “Tax Date”), equal to the Tax
Payments, (3) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be issued or transferred to the Participant having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the Tax
Payments or (4) any combination of (1), (2) and (3).  Shares of Common Stock to
be delivered to the Company or withheld may not have a Fair Market Value in
excess of the amount of the Tax Payments.  Any fraction of a share of Common
Stock which would be required to satisfy any such obligation shall be
disregarded and the remaining amount due shall be paid in cash by the
Participant.  No certificate representing a share of Common Stock shall be
delivered until the Tax Payments have been satisfied in full.

 

7.2.Adjustment.  In the event of any equity restructuring (within the meaning of
Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation – Stock Compensation) that causes the per share value of
shares of Common Stock to change, such as a stock dividend, stock split,
spinoff, rights offering or recapitalization through an extraordinary dividend,
the number and class of securities subject to the Award shall be equitably
adjusted by the Committee.  In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee (or, if the Company is not the surviving corporation in any such
transaction, the board of directors of the surviving corporation) to prevent
dilution or enlargement of rights of participants.  If any adjustment would
result in a fractional security being subject to the Award, the Company shall
pay the Participant in connection with the first settlement, in whole or part,
occurring after such adjustment,



--------------------------------------------------------------------------------

 



an amount in cash determined by multiplying (i) such fraction (rounded to the
nearest hundredth) by (ii) the Fair Market Value of such security on the
settlement date as determined by the Committee.  The decision of the Committee
regarding any such adjustment and the Fair Market Value of any fractional
security shall be final, binding and conclusive.

 

7.3.Compliance with Applicable Law.  The Award is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the issuance
or transfer of shares of Common Stock hereunder, the shares of Stock subject to
the Award shall not be issued or transferred, in whole or in part, unless such
listing, registration, qualification, consent, approval or other action shall
have been effected or obtained, free of any conditions not acceptable to the
Company.  The Company agrees to use reasonable efforts to effect or obtain any
such listing, registration, qualification, consent, approval or other action.

 

7.4.Restrictive Covenants.

 

(a)For purposes of this Section 7.4, the term “Company” shall be deemed to mean
the Company and its subsidiaries and affiliates.

 

(b)During the period beginning on the Grant Date and ending on the date which is
one year following the termination of the Participant’s employment with, or
service to, the Company, the Participant shall not, except with the express
prior written consent of the Company:  (i) directly or indirectly, either for
the Participant or on behalf of any of the Company’s competitors
(“Competitors”): (1) induce or attempt to induce any employee, independent
contractor or consultant of the Company to leave the employ of, or terminate its
engagement with, the Company; or (2) in any way interfere with the relationship
between the Company and any employee, independent contractor or consultant of
the Company; or (ii) directly or indirectly, either for the Participant or on
behalf of any of the Competitors, solicit the business of any person or entity
known to the Participant to be a customer of the Company, where the Participant,
or any person reporting to the Participant, had an ongoing business relationship
or had made substantial efforts with respect to such customer during the
Participant’s employment with, or service to, the Company.

 

(c)The Participant, by accepting the Award, agrees that the foregoing covenants
are reasonable with respect to their duration and scope.  The Participant
further acknowledges that the restrictions are reasonable and necessary for the
protection of the legitimate business interests of the Company, that they create
no undue hardships, that any violation of these restrictions would cause
substantial injury to the Company, and that such restrictions were a material
inducement to the Company to grant the Award.  In the event of any violation or
threatened violation of these restrictions, (i) the Participant shall forfeit
all shares of Common Stock subject to the Award which have not vested, (ii) the
Award shall terminate as of the date of the violation or threatened violation of
these restrictions, (iii)  any and all Award Proceeds (as hereinafter defined)
shall be



--------------------------------------------------------------------------------

 



immediately due and payable by the Participant to the Company, and (iv) any
portion of the Award settled in cash at the discretion of the Company  as
provided in Section 5 hereof shall be immediately due and payable by the
Participant to the Company. For purposes of this Section, “Award Proceeds” shall
mean, with respect to any portion of the Award which becomes vested, the Fair
Market Value of a share of Common Stock on the date such portion of the Award
became vested, multiplied by the number of shares of Common Stock that became
vested. The remedy provided by this Section shall be in addition to and not in
lieu of any rights or remedies which the Company may have against the
Participant in respect of a breach by the Participant of any duty or obligation
to the Company.   The Participant agrees that by accepting the Award the
Participant authorizes the Company and its affiliates to deduct any amount or
amounts owed by the Participant pursuant to this Section 7.4 from any amounts
payable by or on behalf of the Company or any affiliate to the Participant,
including, without limitation, any amount payable to the Participant as salary,
wages, vacation pay, bonus or the vesting or settlement of any stock-based
award, in each case, subject to applicable law. This right of setoff shall not
be an exclusive remedy and the Company’s or an affiliate’s election not to
exercise this right of setoff with respect to any amount payable to the
Participant shall not constitute a waiver of this right of setoff with respect
to any other amount payable to the Participant or any other remedy.

 

7.5.Award Confers No Rights to Continued Employment.  In no event shall the
granting of the Award or its acceptance by the Participant, or any provision of
this Agreement, give or be deemed to give the Participant any right to continued
employment by the Company or prevent or be deemed to prevent the Company from
terminating the Participant’s employment at any time, with or without Cause.

 

7.6.Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or by the Company forthwith to the
Committee for review.  The resolution of such a dispute by the Committee shall
be final and binding on all parties.

 

7.7.Successors and Assigns.  The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assigns.

 

7.8.Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Broadwind Energy, Inc., Attn:
Legal Department, 3240 S. Central Avenue, Cicero, Illinois 60804, and if to the
Participant, to the last known mailing address of the Participant contained in
the records of the Company.  All notices, requests or other communications
provided for in this Agreement shall be made in writing either (a) by personal
delivery, (b) by facsimile or electronic mail with confirmation of receipt, (c)
by mailing in the United States mails or (d) by express courier service.  The
notice, request or other communication shall be deemed to be received upon
personal delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United



--------------------------------------------------------------------------------

 



States mail or express courier service; provided,  however, that if a notice,
request or other communication sent to the Company is not received during
regular business hours, it shall be deemed to be received on the next succeeding
business day of the Company.

 

7.9.Governing Law.  This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

 

7.10.Entire Agreement.  The Award Notice and the Plan are incorporated herein by
reference.  Capitalized terms not defined herein shall have the meanings
specified in the Plan.  This Agreement, the Award Notice and the Plan constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and the Participant with respect to the subject matter hereof, and may
not be modified if such modification is materially adverse to the Participant’s
interest except by means of a writing signed by the Company and the Participant.

 

7.11.Partial Invalidity.  The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

 

7.12.Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Participant, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.



--------------------------------------------------------------------------------